STODDARD V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NOS.   2-04-263-CR

2-04-264-CR

2-04-265-CR





JEFFERY LEE STODDARD	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 371
ST
 DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On May 17, 2004, appellant Jeffery Lee Stoddard pleaded guilty to two charges of aggravated sexual assault of a child under fourteen years of age, and one charge of possession of child pornography.  Pursuant to a plea bargain agreement, appellant was sentenced to twenty years’ confinement for each of the aggravated sexual assault offenses and ten years’ confinement for  possession of child pornography.  All the sentences were to be served concurrently.  On that same day, the trial court entered its certification regarding appellant’s right to appeal 
in each case in accordance with rule 25.2(a)(2).  
Tex. R. App. P.
 25.2(a)(2).  Each certification states that this “is a plea-bargain case, and the defendant has NO right of appeal.”  

On June 14, 2004, appellant filed a notice of appeal in each case.  On June 21, 2004, we notified appellant’s counsel that the certifications indicating his client had no right to appeal had been filed in this court and that these three appeals would be dismissed unless appellant or any party desiring to continue the appeals filed a response showing grounds for continuing the appeals.  
See
 
Tex. R. App. P.
 25.2(d), 44.3.  We have received no response to our notifications.

Rule 25.2(a)(2) limits the right to appeal in a plea bargain case to those matters that were raised by written motion filed and ruled on before trial or to those cases where the appellant obtained the trial court’s permission to appeal.  
See
 
Tex. R. App. P.
 25.2(a)(2)(A), (B).  According to the trial court’s certifications, neither of these circumstances apply because the certifications state that there is no right to appeal.

Because appellant had no right to appeal, we dismiss these appeals.  
See
 
Tex. R. App. P.
 
25.2(d), 43.2(f).



PER CURIAM

PANEL D:	LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.

DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



DELIVERED: August 24, 2004

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.